Exhibit 10.20
 
SECURITY AGREEMENT



DC Bloomfield Cinema, LLC, a Delaware limited liability company (“Debtor”),
having an address and principal place of business of 250 E. Broad Street,
Westfield, NJ 07090, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby grants, pledges and assigns to NORTHLIGHT
TRUST I, a Delaware statutory trust (hereinafter called “Lender”), a security
interest in the following property, whether Debtor’s interest therein as owner,
co-owner, lessee, consignee, secured party or otherwise be now owned or existing
or hereafter arising or acquired, and wherever located, together with all
substitutions, replacements, additions and accessions therefor or thereto, all
replacement and repair parts therefor, all negotiable documents relating
thereto, all products thereof and all cash and non-cash proceeds thereof
including, but not limited to, notes, drafts, checks, instruments, insurance
proceeds, indemnity proceeds, warranty and guaranty proceeds and proceeds
arising in connection with any requisition, confiscation, condemnation, seizure
or forfeiture of all or any part of the following property by any governmental
body, authority, bureau or agency (or any person acting under color of
governmental authority):
 
(a)           All of Debtor’s machinery, equipment, tools, furniture,
furnishings and fixtures (“Equipment”);
 
(b)           All of Debtor’s inventory including, but not limited to, parts,
supplies, raw materials, work in process, finished goods, materials used or
consumed in Debtor’s business, repossessed and returned goods (“Inventory”);
 
(c)           All of Debtor’s accounts, accounts receivable, contract rights,
chattel paper, general intangibles, income tax refunds, instruments, negotiable
documents, notes, drafts, acceptances and other forms of obligations and
receivables arising from or in connection with the operation of Debtor’s
business (“Receivables”);
 
 
(d)
All of Debtor’s trade names, trademarks, goodwill, patents, patent applications,
copyrights, deposit accounts, licenses and franchises (“General Intangibles”);
and

 
 
(e)
All of Debtor's governmental licenses and permits ("Licenses").

 
All of the foregoing hereinafter “Collateral.”
 
The security interest hereby granted is to secure the prompt and full payment
and complete performance of all Obligations of all Borrowers (as defined below)
to Lender.  The word “Obligations” is used in its most comprehensive sense and
includes, without limitation, all indebtedness, debts and liabilities (including
principal, interest, late charges, collection costs, attorneys’ fees and the
like) of each Borrower to Lender, whether now existing or hereafter arising,
either created by Debtor alone or together with another or others, primary or
secondary, secured or unsecured, absolute or contingent, liquidated or
unliquidated, direct or indirect, whether evidenced by note, draft, application
for letter of credit or otherwise, and any and all renewals of or substitutes
therefor.  The word “Obligations” shall include, BUT NOT BE LIMITED TO, all
indebtedness owed by each Borrower to Lender by reason of credit extended or to
be extended to the Borrowers pursuant to a Loan Agreement dated as of this same
date among Digital Cinema Destinations Corp., a Delaware corporation, DC
Westfield Cinema, LLC, a Delaware limited liability company, DC Cranford Cinema,
LLC, a Delaware limited liability company, DC Bloomfield Cinema, LLC, a Delaware
limited liability company, DC Cinema Centers, LLC, a Delaware limited liability
company, and DC Lisbon Cinema, LLC, a Delaware limited liability company (each
individually, a “Borrower” and collectively, the “Borrowers”) and the Lender (as
now and hereafter amended, restated, modified, extended, renewed, replaced,
supplemented and/or refinanced, the “Loan Agreement”).
 
 
1

--------------------------------------------------------------------------------

 
 
1.           General Covenants.  Debtor represents, warrants and covenants as
follows:
 
(a)           (i)  Debtor is, or as to Collateral arising or to be acquired
after the date hereof, shall be, the sole owner of the Collateral free from any
and all liens, security interests, encumbrances, claims and interests except
those in favor of Lender or related to Permitted Liens (as defined in the Loan
Agreement); and (ii) no security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering any of the
Collateral is on file or of record in any public office.
 
(b)           Debtor shall not create, permit or suffer to exist, and shall take
such action as is necessary to remove, any claim to or interest in or lien or
encumbrance upon the Collateral, other than the security interest granted
hereby, and shall defend the right, title and interest of Lender in and to the
Collateral against all claims and demands of all persons and entities at any
time claiming the same or any interest therein.
 
(c)           Debtor’s principal place of business and chief executive office is
located at the address set forth at the beginning of this agreement; Debtor is a
Delaware limited liability company; Debtor has no other place of business except
for locations disclosed in the Perfection Certificate of the Debtor dated the
date hereof and delivered in connection with the Loan Agreement, a copy of which
is attached hereto as Annex I; and, unless Lender consents in writing to a
change in the location of the Equipment, Inventory or Debtor’s records
concerning the Receivables prior to such a change in location, the Equipment,
Inventory and Debtor’s records concerning the Receivables shall be kept at
either that address set forth at the beginning of this agreement or at a
location disclosed in the Perfection Certificate.
 
(d)           At least thirty (30) days prior to the occurrence of any of the
following events, Debtor shall deliver to Lender written notice of such
impending events:  (i) a change in Debtor’s principal place of business or chief
executive office; (ii) the opening or closing of any place of business; or (iii)
a change in Debtor’s name, identity or organizational structure.
 
(e)           Subject to any limitation stated therein or in connection
therewith, all information furnished by Debtor concerning the Collateral or
otherwise in connection with the Obligations, is or shall be at the time the
same is furnished, accurate, correct and complete in all material respects.
 
(f)           The Collateral is and shall be used primarily for business
purposes.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Debtor is a Delaware limited liability company formed and existing
and in good standing under the laws of the State of Delaware, and that the exact
legal name of Debtor is as set forth in the first paragraph of this Security
Agreement.


(h)           Debtor shall not voluntarily or involuntarily dissolve, cancel or
terminate its legal existence or change the state of its incorporation or
organization, as the case may be.


(i)           Debtor shall not change its legal name without providing Lender
with not less than thirty (30) days prior written notice.


(j)           Debtor shall remain in good standing under the laws of the state
of its incorporation or organization, as the case may be.


(k)           Exhibit B to the Perfection Certificate lists all deposit accounts
of the Debtor.  Debtor will, upon the Lender's request, cause each bank or other
financial institution in which it maintains a deposit account to enter into a
control agreement with the Lender, in form and substance reasonably satisfactory
to the Lender, in order to give the Lender control of the deposit account.
 
2.           Collection of Receivables.  Debtor agrees to execute, deliver, file
and record all such notices, affidavits, assignments, financing statements and
other instruments as shall in the judgment of Lender be necessary or desirable
to evidence, validate and perfect the security interest of Lender in the
Receivables.  Upon the occurrence of an Event of Default, Lender shall have the
right to notify any persons or entities owing any Receivables and to demand and
receive payment, but Lender shall have no duty so to do.  Upon request of Lender
and upon an Event of Default as described in the Loan Agreement, Debtor shall
notify such account debtors and shall indicate on all invoices to such account
debtors that the accounts are payable to Lender.
 
3.           Insurance.  Debtor shall have and maintain insurance at all times
with respect to all Equipment and Inventory consistent with the terms set forth
in the Loan Agreement.
 
4.           Inspection.  Debtor shall at all times keep accurate and complete
records of the Receivables and Debtor shall, consistent with the terms of the
Loan Agreement, allow Lender, by or through any of its officers, agents,
attorneys or accountants, to examine, inspect and make extracts from Debtor’s
books and records and to arrange for verification of the Receivables directly
with account debtors or by other methods and to examine and inspect the
Collateral wherever located.  Debtor shall perform, do, make, execute and
deliver all such additional and further acts, things, deeds, assurances and
instruments as Lender may require to more completely vest in and assure to
Lender its rights hereunder and in or to the Collateral.
 
5.           Preservation and Disposition of Collateral.
 
(a)           Except for the security interest granted hereby and Permitted
Liens, Debtor shall keep the Collateral free from any and all liens, security
interests, encumbrances, claims and interests.  Debtor shall advise Lender
promptly, in writing and in reasonable detail, (i) of any material encumbrance
upon or claim asserted against any of the Collateral; (ii) of any material
change in the composition of the Collateral; and (iii) of the occurrence of any
other event that would have a material effect upon the aggregate value of the
Collateral or upon the security interest of Lender.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Debtor shall not sell or otherwise dispose of the Collateral;
provided, however, that until default, Debtor may use the Collateral in any
lawful manner not inconsistent with this agreement or with the terms or
conditions of any policy of insurance thereon and may also sell or otherwise
dispose of the Inventory in the ordinary course of Debtor’s business.  A sale in
the ordinary course of business shall not include a transfer in partial or total
satisfaction of a debt.
 
(c)           Debtor shall keep the Collateral in good condition and shall not
misuse, abuse, waste or destroy any of the same.
 
(d)           Debtor shall not use the Collateral in violation of any statute,
ordinance, regulation, rule, decree or order.
 
(e)           Debtor shall pay promptly when due all taxes, assessments, charges
or levies upon the Collateral or in respect to the income or profits therefrom,
except that no such charge need be paid if (i) the validity thereof is being
contested in good faith by appropriate proceedings; (ii) such proceedings do not
involve any danger of sale, forfeiture or loss of any Collateral or any interest
therein; and (iii) such charge is adequately reserved against in accordance with
generally accepted accounting principles.
 
(f)           At its option, Lender may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance and preservation of the Collateral.  Debtor
agrees to reimburse Lender upon demand for any payment made or any expense
incurred (including reasonable attorneys’ fees) by Lender pursuant to the
foregoing authorization.  Should Debtor fail to pay said sum to Lender upon
demand, interest shall accrue thereon, from the date of demand until paid in
full, at the highest rate set forth in any document or instrument evidencing any
of the Obligations.
 
6.           Extensions and Compromises.  With respect to any Collateral held by
Lender as security for the Obligations, Debtor assents to all extensions or
postponements of the time of payment thereof or any other indulgence in
connection therewith, to each substitution, exchange or release of Collateral,
to the addition or release of any party primarily or secondarily liable, to the
acceptance of partial payments thereon and to the settlement, compromise or
adjustment thereof, all in such manner and at such time or times as Lender may
deem advisable.  Lender shall have no duty as to the collection or protection of
Collateral or any income therefrom, nor as to the preservation of rights against
prior parties, nor as to the preservation of any right pertaining thereto,
beyond the safe custody of Collateral in the possession of Lender.
 
7.           Financing Statements.  At the request of Lender, Debtor shall join
with Lender in executing one or more financing statements in a form satisfactory
to Lender and shall pay the cost of filing the same in all public offices
wherever filing is deemed by Lender to be necessary or desirable.  A carbon,
photographic or other reproduction of this agreement or of a financing statement
shall be sufficient as a financing statement.  Debtor authorizes Lender to file
one or more financing statements describing the Collateral pursuant to the
applicable Uniform Commercial Code.  Debtor shall pay the cost of filing in all
public offices wherever filing is deemed necessary or appropriate by Lender.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Lender’s Appointment as Attorney-in-Fact.  Debtor hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as Debtor’s true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of Debtor and
in the name of Debtor or in Lender’s own name, from time to time in Lender’s
discretion, for the purpose of carrying out the terms of this agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this agreement and, without limiting the generality of the foregoing, hereby
grants to Lender the power and right, on behalf of Debtor, without notice to or
assent by Debtor:
 
(a)           To execute, file and record all such financing statements,
certificates of title and other certificates of registration and operation and
similar documents and instruments  as Lender may deem necessary or desirable to
protect, perfect and validate Lender’s security interest therein.
 
(b)           Upon the occurrence and continuance of any event of default under
paragraph 9 hereof, (i) to sign and indorse any invoices, freight or express
bills, bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts and other
documents relating to the Collateral;  (ii) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (iii) to defend any suit, action or
proceeding described above and, in connection therewith, to make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though Lender were the absolute owner thereof for all purposes,
and to do, at Lender’s option and Debtor’s expense, at any time or from time to
time, all acts and things which Lender deems necessary to protect, preserve or
realize upon the Collateral and Lender’s security interest therein, in order to
effect the intent of this agreement, all as fully and effectively as Debtor
might do.
 
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
The powers conferred upon Lender hereunder are solely to protect its interests
in the Collateral and shall not impose any duty upon Lender to exercise such
powers and neither Lender nor any of its officers, directors, employees or
agents shall be responsible to Debtor for any act or failure to act, except for
Lender’s own gross negligence or willful misconduct.
 
9.           Default.  If any Event of Default exists under the Loan Agreement
dated this same date between Debtor and Lender:
 
(a)           Lender may, at its option and without notice, declare the unpaid
balance of any or all of the Obligations immediately due and payable and this
agreement and any or all of the Obligations in default.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           All payments received by Debtor under or in connection with any of
the Collateral shall be held by Debtor in trust for Lender, shall be segregated
from other funds of Debtor and shall forthwith upon receipt by Debtor be turned
over to Lender in the same form as received by Debtor (duly indorsed by Debtor
to Lender, if required).  Any and all such payments so received by Lender
(whether from Debtor or otherwise) may, in the sole discretion of Lender, be
held by Lender as collateral security for, and/or then or at any time thereafter
be applied in whole or in part by Lender against, all or any part of the
Obligations in such order as Lender may elect.  Any balance of such payments
held by Lender and remaining after payment in full of all the Obligations shall
be paid over to Debtor or to whomsoever may be lawfully entitled to receive the
same.  Nothing set forth in this subparagraph (b) shall authorize or be
construed to authorize Debtor to sell or otherwise dispose of any Collateral
except as provided in subparagraph 5(b) hereof.
 
(c)           Lender shall have the rights and remedies of a secured party under
this agreement, under any other instrument or agreement securing, evidencing or
relating to the Obligations and under the law of the State of New York.  Without
limiting the generality of the foregoing, Lender shall have the right to take
possession of the Collateral and all books and records relating to the
Collateral and for that purpose Lender may enter upon, with or without breaking
into, any premises on which the Collateral or books and records relating to the
Collateral or any part thereof may be situated and remove the same
therefrom.  Debtor expressly agrees that Lender, without demand of performance
or other demand, advertisement or notice of any kind (except the notices
specified below of time and place of public sale or disposition or time after
which a private sale or disposition is to occur) to or upon Debtor or any other
person or entity (all and each of which demands, advertisements and/or notices
are hereby expressly waived), may forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase or sell or otherwise dispose
of and deliver the Collateral (or contract to do so), or any part thereof, in
one or more parcels at public or private sale or sales, at any of Lender’s
offices or elsewhere at such prices as Lender may deem best, for cash or on
credit or for future delivery without assumption of any credit risk.  Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
Debtor.  Debtor further agrees, at Lender’s request, to assemble the Collateral
and to make it available to Lender at such places as Lender may reasonably
select, whether at Debtor’s premises or elsewhere.  Debtor further agrees to
allow Lender to use or occupy Debtor’s premises, without charge, for the purpose
of effecting Lender’s remedies in respect of the Collateral.  Lender shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any or all of the Collateral or in any way relating to the rights of Lender
hereunder, including reasonable attorneys’ fees and legal expenses, to the
payment in whole or in part of the Obligations, in such order as Lender may
elect, and only after so paying over such net proceeds and after payment by
Lender of any other amount required by any provision of law, need Lender account
for the surplus, if any, to Debtor. To the extent permitted by applicable law,
Debtor waives all claims, damages and demands against Lender arising out of the
repossession, retention, sale or disposition of the Collateral. Debtor agrees
that Lender need not give more than ten (10) days’ notice (which notification
shall be deemed given when mailed, postage prepaid, addressed to Debtor at
Debtor’s address set forth at the beginning of this agreement, or when
telecopied or telegraphed to that address) of the time and place of any public
sale or of the time after which a private sale may take place and that such
notice is reasonable notification of such matters.  Debtor shall remain liable
for any deficiency if the proceeds of any sale or disposition of the Collateral
are insufficient to pay all amounts to which Lender is entitled. Debtor shall
also be liable for the costs of collecting any of the Obligations or otherwise
enforcing the terms thereof or of this agreement including reasonable attorneys’
fees.
 
 
6

--------------------------------------------------------------------------------

 
 
10.           General.  Any provision of this agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Lender shall not be deemed to have waived any of its rights
hereunder or under any other agreement, instrument or paper signed by Debtor
unless such waiver is in writing and signed by Lender.  No delay or omission on
the part of Lender in exercising any right shall operate as a waiver of such
right or any other right.  All of Lender’s rights and remedies, whether
evidenced hereby or by any other agreement, instrument or paper, shall be
cumulative and may be exercised singularly or concurrently.  Any written demand
upon or written notice to Debtor shall be effective when deposited in the mails
addressed to Debtor at the address shown at the beginning of this
agreement.  This agreement and all rights and obligations hereunder including
matters of construction, validity and performance, shall be governed by the law
of the State of New York.  The provisions hereof shall, as the case may require,
bind or inure to the benefit of, the respective heirs, successors, legal
representatives and assigns of Debtor and Lender.
 
[Remainder of page intentionally blank; signature page to follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Debtor has signed this agreement as of this 28th day of
September, 2012.
 

 
DEBTOR:
 
DC Bloomfield Cinema, LLC, a Delaware limited liability company
           
By:
/s/ A. Dale Mayo     Name:  A. Dale Mayo      Title: Manager          

 
BLOOMFIELD 51757-7 1223720v2
 
8

--------------------------------------------------------------------------------

 